                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 BRANDY WEAVER, on behalf of herself and )
 all others similarly situated,          )
                                         )
                 Plaintiffs,             )
                                         )
 v.                                      )                   No. 3:18-CV-203-JRG-HBG
                                         )
 THE WATERS OF CLINTON,                  )
                                         )
                 Defendant.              )

                                              ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is a Motion to Withdraw of Michael Jacobs, Esq. [Doc. 36],

 Defendant’s attorney. By way of background, on May 1, 2020, the District Judge ordered Attorney

 Jacobs to inform the Court as to whether he intends to continue his representation of Defendant.

 The District Judge also noted that on February 5, 2020, the law firm London & Amburn, P.C.,

 reported to the Court that Attorney Jacobs will cease all representation of Defendant and that

 Attorney John Keith Lines will replace Attorney Jacobs once Attorney Lines applies for admission.

 In the May 1 Order, the Court noted that it had not received Attorney Lines’s notice of appearance

 and that the attorneys had not complied with Local Rule 83.4.

        The instant Motion requests that Attorney Jacobs be permitted to withdraw. In addition,

 the Motion states that Defendant will continue to be represented in this matter by competent and

 well-qualified attorneys. The Court also notes that Attorney Jason Long has filed a Notice of

 Appearance on behalf of Defendant. The Notice states that Attorney Lines will not be representing

 Defendant.




Case 3:18-cv-00203-JRG-HBG Document 39 Filed 05/15/20 Page 1 of 2 PageID #: 179
       Because continuity of counsel is ensured, the Court finds the Motion to Withdraw of

 Michael Jacobs, Esq. [Doc. 36] well taken, and it is GRANTED. Attorney Michael Jacobs is

 RELIEVED of his duties as counsel in this matter, and Attorney Jason Long will be

 SUBSTITUTED as counsel of record for Defendant.

       IT IS SO ORDERED.


                                         ENTER:


                                         United States Magistrate Judge




                                            2



Case 3:18-cv-00203-JRG-HBG Document 39 Filed 05/15/20 Page 2 of 2 PageID #: 180
